Exhibit FIRST AMENDED AND RESTATED RADIOSHACK CORPORATION OFFICERS’ SEVERANCE PROGRAM 1.PURPOSE OF PROGRAM.The purpose of the RadioShack Corporation Officers’ Severance Program (the “Program”)is to retain well-qualified individuals as officers of RadioShack Corporation, and to provide a benefit to each such individual if his/her employment is terminated prior to the third anniversary of the Effective Date (as defined below), under qualifying circumstances.The Program is intended to qualify as a “top-hat” plan under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), in that it is intended to be an “employee benefit plan” (as such term is defined under Section 3(3) of ERISA) which is unfunded and provides benefits only to a select group of management or highly compensated employees of the Company and/or its Subsidiaries.The Program has been amended, effective as of December 31, 2008, in order to satisfy the requirements of section 409A of the Code (as defined below). 2.DEFINITIONS.The following terms shall have the following meanings unless the context indicates otherwise: (a)“Applicable Benefits Schedule” with respect to a Participant shall mean the Benefits Schedule applicable to the Participant based on his or her position with the
